Title: To Alexander Hamilton from Stephen Moylan, 29 January 179[5]
From: Moylan, Stephen
To: Hamilton, Alexander


Dear sir
Loan Office [Philadelphia] Pennsylvania January 29th. 179[5]
With regret I mention it, that perhaps the Letter you will receive with this, will be the last official one I shall have occasion to write to you, I cannot let it go without paying the just tribute due to you for the ease which the systematic arrangements made for this office, has rendered the execution of its duties to me.
Accept sir the wish of a Sincere friend which is that your happiness in private life may if possible exceed your public virtues. Believe me with every sentiment of gratitude and esteem
Dear sir   Your obedient & very humble Servant

Stephen Moylan
Colonel A. Hamilton

